Exhibit 10.12

 



[image_001.jpg]

Loan Agreement

 

[image_002.jpg]

 

Lender Toshio Ohshimo (The ”Lender”) and Borrower Link Bit Consulting Co.,Ltd.

(“The “Borrower”) entered into loan agreement with the following conditions as
of today.

 

[image_003.jpg]

 

Article 1. (Loan Agreement)

 

The Lender agreed to advance the sum of JPY100,000,000 (the “Loan”) by way of
loan to the Borrower by money transfer to the bank account specified by the
Borrower and the Borrower received the amount today.

 

[image_004.jpg]

The Bank of Tokyo-Mitsubishi UFJ Ltd.

Kojimachi Branch

Saving A/C (Futsu Yokin) 4524647

Link Bit Consulting Co,Ltd.

 

[image_005.jpg]

Article 2. (Interest)

 

The Loan shall bear interest at the rate of 15% per annum.

[image_006.jpg]

 

 

 1 

 

 

[image_007.jpg]

 

Article 3. (Repayment of Loan)

 

The interest shall be repayable by every 15th of month to the Lender by hand or
money transfer to the bank account stated below by the Borrower.

The principal amount of the Loan shall be repayable to the Lender by hand or
money transfer to the bank account stated below by December 15th, 2016 by the
Borrower.

 

[image_008.jpg]

 

Article 4. (Forfeiture of Benefit of Time)

 

The occurrence of any of the following events by the Borrower shall forfeit the
benefit of time without any notice from the Lender and the Borrower shall repay
the principal amount together with accrued interest immediately.

1) If the Borrower is filed for provisional attachment, or filed for attachment,
provisional disposition, auction, compulsory execution, disposition of failure
to pay taxes against property that belongs to the Borrower.

2) If the Borrower is filed for bankruptcy, civil rehabilitation,
reorganization, or special liquidation proceedings, or by other liabilities

3) If the notes or cheques drawn, endorsed or secured by the borrower became
dishonored

4) If the Borrower changes his address without any notification to the Lender.

 

 

[image_009.jpg]

 

 

 

 2 

 

Article 5. (Delinquency Charges)

If the Borrower failed to repay by the term stated in article 3 or forfeit the
benefit of time, the Borrower shall pay the delinquency charge of 21.9% per
annum to the principal balance until paid off.

 

[image_010.jpg]

Article 6.

Mr. Shuya Watanabe shall pay the loan to the Lender jointly and severally with
the Borrower.

 

 

[image_011.jpg]

Each party hereto has executed this Loan Agreement with their seals, and the
Lender shall retain the original and the Borrower and Mr.Watanabe to retain one
copy each.

 

[image_012.jpg]

